[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION FOR SUMMARY JUDGMENT
This action arises out of the default by the defendant, Donald Reid, upon a consumer note, which the plaintiff, the Cadle Co., now holds. In his answer the defendant admitted to his default, but denied the alleged amount due and rate of interest. The defendant also filed a special defense on the ground that in attempting to collect on the note the plaintiff violated the Connecticut Unfair Trade Practices Act.
The plaintiff has filed a motion for summary judgment, to which the defendant objected on the ground that the pleadings are not closed.
The plaintiff has presented evidence establishing that there is no genuine issue of material fact. The defendant's objection to the motion for summary judgment is not well taken in that Practice Book § 379 provides that a "party may move for a summary judgment at anytime." Furthermore, the special defense asserted by the defendant does not attack the making, enforcement or validity of the note at issue in this action, and therefore, the defendant has failed to assert a valid special defense. Accordingly, summary judgment is granted because the defendant has failed to demonstrate the existence of a disputed factual issue. See Burns v. Hartford Hospital, 192 Conn. 451, 455,472 A.2d 1257 (1984).
D'ANDREA, J.